Case: 1:19-cv-00099-KLL Doc #: 40-1 Filed: 10/16/19 Page: 1 of 1 PAGEID #: 1426

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

 

WESTERN DIVISION
BRENDAN J. BERGER, )
)
Plaintiff, )
v. ) Case No. 1:19cv00099
)
) Magistrate Judge: Hon. Karen L. Litkovitz
NATIONAL BOARD OF )
MEDICAL EXAMINERS, )
)
Defendant. __)

 

| STAY ORDER

The Court has considered the Joint Motion to Stay Proceedings filed by the parties and
hereby GRANTS the Motion, as follows:

Absent further order by the Court, (1) all proceedings in this case at the district court
level are stayed pending resolution of Case Number 19-3885 in the U.S. Court of Appeals for the
Sixth Circuit, except for any third-party document discovery that a party may choose to pursue;
(2) all deadlines set forth in the Court’s Calendar Order of May 30, 2019, are hereby adjourned:
(3) upon resolution of the appeal in Case Number 19-3885, the Court will hold a status
conference and, if appropriate, establish a revised schedule for the case; (4) either party may
move to lift this stay for good cause; and (5) this stay shall not apply to this Court’s August 27,
2019 Preliminary Injunction Order.

SO ORDERED this 16th day of October 2019.

Phen X otto,

U.S. Magistrate Judge

145894160.1
